Per Curiam,
There was no necessity for going from. Teneriffe to Madeira. It was sailing on a different voyage from the one insured.. The master went there to sell his cargo; and for the same reason, he might have gone to Lisbon. It was a voluntary deviation from the voyage zmentioned in the policy. Nothing but necessity, or an apprehension of danger, could excuse his departure from the usual and direct route to Bonavista; and as this part of the voyage xyas abandoned and never commenced, the plaintiff is entitled to a return of the one per cent, premium mentioned in the policy, and no more.
Judgment accordingly. .